DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 2, 7, 9-11, 16, 18-20, 25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (2018/0239725) in view of Sartakov et al. (NPL – NV-Hypervisor).
Regarding claim 1:
Kumar teaches:
A method for implementing high availability for persistent memory, the method comprising: 
detecting, by a first computer system, an alternating current (AC) power loss or cycle event [par 23-25, 146-147]; 
in response to the detecting, saving data in a persistent memory of the first computer system to a memory or storage device that is remote from the first computer system and is accessible by a second computer system [par 23-25, 27-32, 146-147]; and 
generating a signal for the second computer system after initiating the saving [par 30, 147 – for the RDMA to occur a put or store is issued]. 
Kumar does not explicitly teach that detection of power loss and save operations are performed by an operating system (OS) or hypervisor. Kumar teaches the operations occurring without an explicit teaching of the mechanism outside of a generic reference to an application issuing persistent stores [par 147].
Sartakov teaches detecting power loss and performing save/persist operations by an OS or hypervisor [pages 656-657 D. Handling of a Power Fault].

One of ordinary skill in the art prior to the effective filing date would have been motivated to make the combination because Kumar discloses the operations without any explicit teachings of the mechanism performing operations, creating an implicit need for a mechanism. Sartakov meets that implicit need while providing additional benefits such as support for legacy virtual machines and fast recovery without any data loss [Introduction].
Regarding claim 2:
The combination teaches:
The method of claim 1 wherein the persistent memory is allocated from a volatile memory of the first computer system [Kumar par 26, 142; Sartakov pages 656-657 sections B-E]. 

Regarding claim 7:
The combination teaches:
The method of claim 1 further comprising, by the second computer system: 
receiving the signal [Kumar par 30-32]; and 
restoring the saved data from the memory or storage device to a persistent memory of the second computer system [Kumar par 30-32].


The combination teaches:
The method of claim 1 wherein the memory or storage device is local to the second computer system [Kumar par 23-24].

Regarding claims 10, 11, 16, and 18:
See the teachings of claims 1, 2, 7, and 9 above.
KS further teaches a non-transitory computer readable storage medium having program code embodying a method [Kumar par 188-189].

Regarding claims 19, 20, 25, and 27:
See the teachings of claims 1, 2, 7, and 9 above.
KS further teaches:
a battery [Kumar par 23];
a BIOS [Kumar par 58];
an OS or hypervisor [Sartakov entire document];
a volatile memory [Kumar par 26, 54, 142];
and a non-transitory computer readable storage medium having program code embodying a method [Kumar par 188-189].

s 3-5, 12-14, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar-Sartakov (hereinafter KS) as applied to claims 1 above, and further in view of Kelly et al. (2018/0107596).
Regarding claims 3, 12, and 21:
See the teachings of KS above.
KS further teaches,  prior to detecting the AC power loss or cycle event: tracking, by the OS or hypervisor, one or more portions of the persistent memory that are modified during runtime of the first computer system [Kumar par 23, 26, 147; Sartakov page 656-657 section D – modified/dirty cache portions are tracked. This is basic functionality for a cache]; and
flushing the one or more portions to the memory or storage device [Kumar par 23, 26, 147; Sartakov page 656-657 section D].
KS does not explicitly teach performing flushes periodically.
Kelly teaches performing flushes to persistent storage periodically [fig 5; par 6, 7].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the periodic flush teachings of Kelly with the flushing of KS.
One of ordinary skill in the art prior to the effective filing date would have been motivated to make the combination because KS teaches using auxiliary power to complete a flush of volatile memory to persistent storage upon detection of power loss. Kelly teaches that periodically flushing modified data to persistent storage avoids the problem of accumulating more dirty in volatile memory than a system can flush in the time provided by an auxiliary power source, thus avoiding data loss [par 5-7].


The combination teaches:
wherein, upon detecting the AC power loss or cycle event, the OS or hypervisor saves, to the memory or storage device, data in the persistent memory that has been modified but not yet flushed [Kumar par 23-25, 27-32, 146-147; Sartakov pages 656-657 section D; Kelly par 7]. 

Regarding claims 5, 14, and 23:
The combination teaches:
wherein the OS or hypervisor ensures that an amount of modified data in the persistent memory that has not been flushed to the memory or storage device does not exceed a threshold [Kelly fig 5; par 7]. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10474550 in view of Sartakov. 
Regarding claims 1-27, claims 1-24 of the ‘550 patent contain all teachings of the instant claims except for the operations being performed by an OS or hypervisor.
[pages 656-657 D. Handling of a Power Fault, among other teachings].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the OS/hypervisor teachings of Sartakov with teachings of the ‘550 claims because the ‘550 claims discloses the operations without any explicit teachings of the mechanism performing operations, creating an implicit need for a mechanism. Sartakov meets that implicit need while providing additional benefits such as support for legacy virtual machines and fast recovery without any data loss [Introduction].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
‘294 to Atkisson et al. discloses basing a destage read ratio on bandwidth limitations of a backing store [par 269-270], but does not discloses any dynamic nature of the bandwidth limitations or adjusting the read ratio/flush based on changes in the bandwidth limitation.
Liang et al. (NPL) discloses a method of virtualizing persistent memory and supporting crash recovery using the virtualized persistent memory.
Sartakov et al. (NPL – Temporality) discloses extending NV-Hypervisor to handle multiple persistent virtual machines.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC M DUNCAN whose telephone number is (571)272-3646.  The examiner can normally be reached on M-F 7-330.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARC DUNCAN/Primary Examiner, Art Unit 2113